Citation Nr: 1453043	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee/leg disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's claim for service connection for a right leg disability.

The Veteran appeared and testified at an October 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  In March 2014, the Board reopened the service connection claim and it on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to adjudication of the Veteran's service connection claim.

The Veteran asserts that he has a current right knee disability, also claimed as leg swelling, that was incurred in service.  He has variously asserted that the right knee disability is the result of an injury or "pop," or that it was caused secondary to having steel rods put in his shoes in service and having to march.  

Private and VA treatment records show ongoing treatment for the right knee, and evidence of degenerative changes in the right knee as early as December 1997.  Service treatment records show a complaint related to the left knee, but not the right knee.  Nevertheless, the Veteran has reported injuring the right knee in service and has submitted a buddy statement dated in April 2010 indicating that the Veteran's right knee "went out" while on the range in service.  Based on the foregoing, the Board finds that a VA examination and medical opinion are necessary.

Additionally, there appear to be relevant records outstanding.  The Veteran has reported undergoing surgery related to the right knee sometime around 1990 or 1991.  During July 2001 VA treatment, the Veteran reported undergoing prior ligament surgery on the right knee in 1990 following an accident at work.  However, no medical or employer records pertaining to that 1990/1991 right knee accident or surgery have been obtained, and those records should be requested on remand.  In this regard, records dated in 1994 show that the Veteran had worked  for American Magotteaux in Pulaski, Tennessee for 20 years; thus, American Magotteaux was likely the Veteran's employer in 1990 and 1991, and all records relating to a right knee accident, to include any records relating to any claim for workman's compensation, should be requested.  

Furthermore, during January 2008 VA treatment, the Veteran reported getting pain medication from a local doctor, and an August 2010 VA treatment note references a CD ROM relating to a right knee x-ray taken at "Maury County."  As it appears that the Veteran has received private treatment related to his right knee, he should be provided another opportunity to identify any providers who have treated him for his right knee since service.  The Board also notes that private records dated in August 1994 show ongoing treatment of the Veteran, from possibly as early as 1988.  As records from that provider could also show treatment related to the right knee, they should be requested.  Finally, the Board notes that only VA treatment records dating since 1997 were requested, but the records obtained show treatment as early as 1991.  Therefore, any outstanding VA treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his right knee at any time since service, to include any provider who treated him for a right knee injury at work in 1990 or 1991, to specifically include Southern Hills Medical Center, Neurological Associates, Dr. Paul R. McCombs, Dr. H. James Wiesman, and all records from any provider who treated him for pain in January 2008 or provided      x-rays in "Maury County" around 2010.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain and associate with the claims file relevant VA treatment records, dating prior to January 1997 and since December 2013 to present.  All attempts to secure these records must be documented in the claims file.

2.  Ask the Veteran to provide information as to if/when he applied for workman's compensation benefits and whether he was awarded such benefits due to a right knee injury at work.  After securing any necessary release, the AOJ should request any relevant records regarding the Veteran's claim for workman's compensation benefits, to include a request for records from the Veteran's employer at the time of the accident causing a right knee injury around 1990 (potentially American Magatteaux).  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After all available requested records are associated with the file, schedule the Veteran for VA knee examination to determine the nature of any current right knee disability and obtain a medical opinion as to whether this disability is possibly related to his period of service.  The entire claims file, to include electronic treatment records, must be made available to the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as   to whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability arose during service or is otherwise related to any incident of service, including the claimed injury to the right knee, wearing metal rod shoe inserts, or marching in service. 

The examiner should explain the medical basis for the conclusions reached.  If the examiner cannot provide     the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)
 
4.  After the development requested above as well as    any additional development deemed necessary has      been completed, the record should again be reviewed.       If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



